Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
May 14, 2015.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-15-00395-CV



                              IN RE C.D., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              310th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2009-00064

                        MEMORANDUM OPINION

      On May 1, 2015, relator C.D. filed a petition for writ of mandamus in this
court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also Tex. R. App. P.
52. In the petition, relator asks this court to compel the Honorable Conrad Moren,
associate judge of the 310th District Court of Harris County, to set aside his
February 25, 2015 order denying her motion to transfer the underlying suit
affecting the parent-child relationship to Travis County, grant the motion, and
transfer the case.

      Section 22.211 of the Texas Government Code governs this court’s
mandamus jurisdiction. See Tex. Gov’t Code Ann. § 22.221 (West 2004). Section
22.221 expressly limits mandamus jurisdiction of the courts of appeals to (1) writs
against a district court judge or county court judge in the court of appeals’ district;
and (2) all writs necessary to enforce the court of appeals’ jurisdiction. See id.

      A court of appeals’ jurisdiction does not include writs against associate
judges. In re Tex. Dep’t. of Family & Protective Servs., 348 S.W.3d 492, 495
(Tex. App.—Fort Worth 2011, orig. proceeding) (dismissing petition for writ of
mandamus against associate judge for lack of jurisdiction); In re D.G., No. 14-14-
00420-CV, 2014 WL 2767623, at *1 (Tex. App.—Houston [14th Dist.] June 17,
2014, orig. proceeding [ mand. denied]) (mem. op.) (holding appellate court did
not have mandamus jurisdiction over associate judge). Therefore, this court does
not have jurisdiction to issue a writ of mandamus against the associate judge.

      Accordingly, relator’s petition for writ of mandamus is dismissed for lack of
jurisdiction.


                                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Busby.




                                           2